PER CURIAM.
Upon the filing of the consent judgment and petition for approval of consent judgment, this Court appointed a referee to conduct a hearing regarding Quittner’s alleged misconduct. The consent judgment * acknowledges his violation of Florida Bar Code of Professional Responsibility, Disciplinary Rules 1-102(A)(1), 1-102(A)(6), 4-101(B)(1), (2) and (3), and 7-101(A)(3). The referee recommended that Quittner be found guilty in accordance with his consent judgment and that he receive a public reprimand by publication in Southern Reporter and through a personal appearance before the Board of Governors of The Florida Bar.
Neither side contests the referee’s report which we hereby adopt. Publication of this opinion in Southern Reporter and respondent’s personal appearance before the Board of Governors of The Florida Bar shall serve as the public reprimand.
Judgment for costs in the amount of $300.00 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.